By the Court, Sanderson, J.:
As to the relation of Reed—whether it be that of maker, indorser or guarantor—there is much conflict of authority; but, under the settled rule in this State, he must be regarded as a guarantor. (Riggs v. Waldo, 2 Cal. 485; Pierce v. Kennedy, 5 Cal. 138; Brady v. Reynolds, 13 Cal. 31; Geiger v. Clark, 13 Cal. 579.)
It is equally well settled in this State that the promise of a guarantor is not within the Statute of Frauds if made before the delivery of the note. (Riggs v. Waldo, supra; Evoy v. Tewksbury, 5 Cal. 285; Jones v. Post, 6 Cal. 102; Hazeltine v. Larco, 7 Cal. 32; Otis v. Hazeltine, 27 Cal. 80.)
The mere fact that Reed indorsed the note several days after it was executed by Hendricks does not affect the question. The note only took effect upon its delivery to Ford, and Reed’s name was indorsed upon it before that time.
Judgment affirmed.